Citation Nr: 1817543	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with ineffective coping mechanisms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served in the Army from July 1979 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran moved during the pendency of this appeal and jurisdiction has been transferred to the RO in Waco, Texas.

In July 2017, the Veteran testified during a hearing before the undersigned by videoconference; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds a remand is necessary in order to properly adjudicate the Veteran's claim for entitlement to service connection for PTSD with ineffective coping mechanisms.

The Veteran contends that she suffered military sexual trauma during her active service, and as a result suffers from PTSD with ineffective coping mechanisms.  The Veteran testified in a July 2017 videoconference hearing that she was diagnosed with PTSD, due to Military Sexual Trauma (MST) in 2012 by VA.  She testified that the memories of the in service sexual assault were resurrected through the hypnotherapy she received from a VA psychiatrist.  See May 2017 Hearing Transcript at page 9.  She stated that she is currently being treated for MST PTSD with El Paso VAMC.  See May 2017 Hearing Transcript at page 5

A March 2004 VA treatment record shows the Veteran screened negative for PTSD but that the Veteran reports "yes" to military sexual trauma.  See March 2004 Cleveland VAMC Treatment Records at page 40.

The evidence of record shows the Veteran has been treated by VA for MST PTSD however, the VA treatment records surrounding the Veteran's hypnotherapy are not currently of record.  The Veteran's VA treatment records suggest a diagnosis of MST PTSD through medical history, but there does not seem to be a clear diagnosis in the record.  As such, a VA psychiatric examination is warranted.  For the aforementioned reasons, the Board finds a remand is necessary in order to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all outstanding VA treatment records to specifically include the Veteran's hypnotherapy treatment with VA.  

2.  Obtain and associate with the claims file any and all outstanding psychiatric VA treatment records since November 2013.

3.  Schedule the Veteran for a VA examination in order to:

a.  Diagnose any current acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).
b.  If the Veteran suffers from MST PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that this acquired psychiatric disorder had its onset during or is caused by the Veteran's period of active military service.

In rendering an opinion, the examiner should address the all lay statements submitted by the Veteran, including the July 2017 hearing transcript describing her assault as well the lay statements submitted in her service treatment records surrounding her reasons for wanting to separate from the military.  See Hearing Transcript at page 13 and December 1979 Entry in STRs at page 5.

c.  For any psychiatric disability other than PTSD, due to MST, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the claim on appeal on a de novo basis.  If the benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


